Per Curiam:

Upon a reexamination of the former opinion handed down, we think it necessary to correct the same so far as to eliminate therefrom all reference to any counterclaim or set-off. In the action the defendant successfully maintained the sale of the goods from her to Deford, with the right upon her part to retain the same until her interest therein was paid. She was therefore entitled to recover a judgment against the plaintiff in the alternative for a return of the property to her, or the value of her interest therein. The original opinion will be corrected accordingly.